Citation Nr: 1444293	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-48 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 4, 2009 for the grant of an apportionment of the Veteran's compensation benefits on behalf of his child, A.M. Jr.

2.  Entitlement to a further apportionment of the Veteran's compensation benefits on behalf of the appellant's children, N.G. and K.F.

3.  Entitlement to a further apportionment of the Veteran's compensation benefits based upon the appellant's status as the Veteran's estranged spouse.


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant was (at the time the claim was filed in September 2009) the spouse of the Veteran who served on active duty from June 1991 to September 1995; divorce proceedings were initiated, but the finalization of the divorce proceedings is not documented in the available record.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decisional letter of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted the appellant a $500 apportionment on behalf of her child (A.M. Jr.).

The appellant has claimed entitlement to apportionment of the Veteran's compensation benefits on behalf of multiple children, with an award of such an apportionment having been granted specifically on behalf of one child (A.M. Jr.) in an amount matching the Veteran's court ordered child support obligation at that time.  The Agency of Original Jurisdiction (AOJ) recognized the appellant's notice of disagreement (NOD) as initiating an appeal on the effective date of the awarded apportionment on behalf of A.M. Jr. in addition to also appealing for further apportionment on behalf of other claimed dependents N.G. and K.F.  These issues were addressed by the November 2010 statement of the case (SOC) and have been perfected to be before the Board.  However, the appellant's March 2010 NOD additionally (part and parcel of the contention concerning N.G. and K.F.) re-asserted her original claim for further apportionment of the Veteran's VA benefits on the basis of her own status as the Veteran's estranged spouse, citing that the Veteran had at that time remained in receipt of ongoing additional VA benefits on the basis of claiming her as a dependent.  While the November 2010 SOC specifically addressed the other matters raised with regard to apportionment on behalf of N.G. and K.F., it appears that no SOC has yet addressed the claim for further apportionment on the appellant's own behalf as the Veteran's estranged spouse.  The Board has characterized the issues on the preceding page to reflect the separate questions of apportionment with respect to separate distinct dependents/beneficiaries.
In her December 2010 substantive appeal the appellant requested a Travel Board hearing in this matter.  Such hearing was scheduled for August 2014 and the appellant was appropriately notified at her correct address of record in July 2014.  Neither party reported to the August 2014 hearing.  The July 2014 letter mistakenly listed the Veteran's name as the addressee, but the Board notes that the postal address was the appellant's correct address of record and there is no suggestion that the appellant did not receive the notice.  Neither party has requested that the hearing be rescheduled.

The issue of entitlement to a further apportionment of the Veteran's compensation benefits on behalf of the appellant's children, N.G. and K.F, and the issue of entitlement to a further apportionment of the Veteran's compensation benefits based upon the appellant's status as the Veteran's estranged spouse, are being REMANDED to the AOJ.  VA will notify all parties if further action is required.


FINDINGS OF FACT

1.  The RO received the appellant's claim for apportionment benefits on behalf of A.M. on September 4, 2009.

2.  There is no evidence of a formal claim, informal claim, or written intent to file a claim for apportionment benefits for A.M. prior to September 4, 2009.


CONCLUSION OF LAW

An effective date earlier than September 4, 2009 for the grant of apportionment benefits on behalf of A.M. is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.400, 3.458 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

A claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A and the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties must be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

It is not clearly shown that the VA has fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  It appears that the Veteran has not been provided with adequate notice of proceedings in several regards.  However, the Board finds that there is no prejudice to the Veteran in proceeding with final appellate review as to the effective date issue decided at this time; the appellant's claim for an earlier effective date for the apportionment must be denied as a matter of law, and there is no adverse effect upon the Veteran's interests.

Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With respect to awards of an apportionment of benefits, the effective date for original claims is in accordance with facts found.  38 C.F.R. § 3.400(e)(1).  A veteran's benefits will not be apportioned "until the estranged spouse of a veteran files claim for an apportioned share.  If there are any children of the veteran not in his or her custody an apportionment will not be authorized unless and until a claim for an apportioned share is filed in their behalf."  38 C.F.R. § 3.458(g).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The claimant first sought apportionment of the Veteran's benefits in a September 2009 claim.  The initial decision granting apportionment benefits to the claimant established an effective date of September 4, 2009, with the apportionment payments beginning on October 1, 2009 (as the first day of the month following her September 2009 claim).  There is no evidence that she sought an apportionment of the Veteran's benefits at any time prior to this date.  

In her March 2010 notice of disagreement, the appellant argues that the "starting date" of the apportionment should be earlier based upon "legal docs that show the date he abandoned the household as well as the dates he was legally ordered to pay."  She requests that the effective date "go back to those dates since I was [mis]informed here locally at the VA benefits office as well as given the round around by phone until a nice gentlem[a]n helped me and guided me as what and how I needed to do."  The Board understands the appellant's assertion that she was not provided the necessary information to understand how to initiate a claim for apportionment and her assertion that she was otherwise provided confusing or incorrect guidance.  The Board sympathizes with the appellant's frustration and has reviewed the record carefully to determine whether any documentation of an informal claim is available to serve as a basis for an earlier effective date.  However, the Board finds no documentation of any manner of claim for apportionment prior to September 2009.  Significantly, the appellant does not contend that she submitted any earlier written statement raising a claim or that any documentation of an earlier claim otherwise exists.

Absent any evidence that the claimant sought an apportionment of the Veteran's benefits prior to the date of her September 2009 claim, there is no legal authority for  an effective date for the apportionment earlier than the date of her claim. Hence, an effective date earlier than September 4, 2009, for the grant of apportionment benefits on behalf of A.M. is not warranted.


ORDER

The appeal seeking an effective date prior to September 4, 2009 for the grant of apportionment benefits on behalf of A.M. is denied.





REMAND

At the outset, the Board notes that a claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In this case, it is not clearly shown that the VA has fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.

It appears that Veteran may not have been afforded a copy of the statement of the case (SOC) (he did receive a different November 2010 SOC specific to his distinct notice of disagreement concerning the March 2010 award of apportionment) or of the substantive appeal, as required by 38 C.F.R. § 19.101 and 38 C.F.R. § 19.102.  It also appears that he may not have been provided the requisite notice of the scheduled August 2014 hearing (although the hearing did not take place, as the appellant did not report).  See 38 C.F.R. § 20.713.

In August 2014  the Veteran was sent a letter telling him nothing more specific than: "Based upon your request, we have placed you on the list of persons wanting to appear at our office for an in-person hearing before the Board of Veterans' Appeals (BVA), for what is commonly called a 'Travel Board' hearing."  As the description that the Veteran requested the hearing appears to be incorrect, and as the letter does not indicate any specific information about the time and place of the hearing (that had actually already been scheduled), the Board cannot find that this letter adequately informed the Veteran regarding the hearing.  The Board observes that the July 2014 hearing notice letter sent to the appellant's address mistakenly lists the Veteran's name as the addressee, but as there is no indication that the letter was sent to his address the Board cannot conclude that he received notice of its contents.

For reasons including the fact that there are significant discrepancies in the record (discussed below), including involving the appellant and the Veteran's differing accounts of when pertinent dependents ceased to be members of the Veteran's household, the Board is unable to find that there will be no prejudice to the Veteran in proceeding without providing him with requisite notice in this case.

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, the law provides that all or any part of the Veteran's VA compensation benefits may be apportioned if the Veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the support of the spouse or children.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  Notably, it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  38 C.F.R. § 3.451 provides that the amount apportioned should generally be consistent with the total number of dependents involved.  38 C.F.R. § 3.451 provides further that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

The Veteran receives VA compensation benefits at the 100 percent rate (pursuant to an award of a total disability rating based individual unemployability (TDIU)), and has received such benefit throughout the period pertinent to this appeal.  The appellant's original September 2009 claim asserted that the Veteran "receives benefits for my two daughters [N.G.] and [K.F.], myself and our son [A.M. Jr.].  He left the household back in Jan 03, 2008.  He left us without any monies he left to reside with his mother....  He receives benefits but does not assist in supporting for his kids or the household."  In March 2010, the appellant was awarded a $500 apportionment of the Veteran's monthly disability compensation benefits on behalf of the child of the Veteran and appellant (A.M. Jr.).  This award was expressly based upon the RO determining that "[t]he veteran was court ordered to pay $500 monthly for [A.M. Jr.] and has not made a payment since January 2009."  This determination awarding an apportionment in the amount of the court ordered child support payments specific to A.M. Jr. appears to constitute an implicit denial of any further apportionment of the Veteran's benefits on the broader set of bases claimed by the appellant (namely, that the Veteran was in receipt of additional VA benefits on the basis of claiming herself and her daughters N.G. and K.F. as dependents).

The appellant's March 2010 notice of disagreement (NOD) included the statement: "I would like to know if I can still file for both my daughters and myself since he still claims us as dependents?"  The appellant explained that "[h]e is receiving monies claiming all of us when in reality he gives us nothing."  The November 2010 SOC issued by the RO acknowledged that the appellant's NOD "requested that apportionment be granted for your two daughters, who are not the veteran's biological children," and included in the characterization of the issue on appeal "Entitlement to ...apportionment benefits for apportionee's dependent children."  The SOC denied further apportionment on behalf of the appellant's daughters because "benefits are not payable to you for stepchildren which are out of the veteran's household."  The SOC did not acknowledge or adjudicate the appellant's claim seeking apportionment benefits on the basis of her own status as the Veteran's estranged spouse.

There are some significant discrepancies in the alleged facts and findings in this case.  For instance, the appellant reports that the Veteran left her in January 2008 and that since that time she has maintained a household, without the Veteran, that includes her children A.M. Jr. (the Veteran's child), N.G., and K.F.  The RO determined, including as explained in the SOC issued to the appellant, that A.M. Jr. was the Veteran's dependent child living in the appellant's household and not in the Veteran's household; the RO awarded a $500 monthly apportionment of the Veteran's benefits to the appellant on behalf of A.M. Jr., to match the amount of the court ordered child support the RO determined the Veteran had been failing to pay.  The RO denied further apportionment claimed on behalf of N.G., and K.F. on the basis that the Veteran was "no longer receiving benefits for [N.G. and K.F.]" and that they ceased to be his dependent children for VA benefits purposes when, as his step-children, they ceased to be members of his household.  See 38 C.F.R. § 3.57(a).  However, the record reflects that the Veteran was receiving additional VA compensation benefits for N.G. and for K.F. as dependent children during {at least part of] the period for consideration in this appeal, after the appellant filed her claim in September 2009.

In May 2010, the Veteran submitted a written request to "remove my spouse ... and my step-daughters ... from my award effective May 4, 2010."  In June 2010, the RO responded and removed the Veteran's spouse (the appellant) and one step-daughter (N.G.) from his compensation award effective June 2010.  (It appears that the Veteran misidentified K.F.'s name in the May 2010 statement and thus K.F. was not removed from the award at that time.)  In November 2010, the Veteran submitted a written statement indicating: "my stepdaughter [K.F.] left my household on 10-15-2010.  I no longer support her as my family.  Please remove her as my dependent from my claim."  In January 2011, the RO responded and removed K.F. from his compensation award effective from October 2010.

Thus, the appellant's account indicates that N.G. and K.F. have been members of her household, and not the Veteran's, since the Veteran left that household in January 2008.  The Veteran's account, which appears to have been accepted by the RO for the purposes of determining the effective dates for the removal of the pertinent dependents from his compensation award, appears to indicate that N.G. (and the appellant) remained members of his household until May 2010 and that K.F. remained a member of his household until October 2010.  In any event, the Veteran received additional compensation benefits for N.G. and K.F. (and the appellant herself) as dependents for some time after the appellant filed the claim for apportionment on behalf of N.G. and K.F. (and herself).

The Board observes that a June 2010 statement from the Veteran is of record making reference to him having been told that he had incurred "a debt (overpayment)" and that his benefit payments may have been reduced by VA to recoup the debt; the Veteran also expressed that he was told by a VA employee that "this was an error," and the Veteran furthermore expresses disagreement with the determination that he owed an overpayment debt ("I do not feel this over payment is correct") and expressed that he was "in a financial bind."  The Board is unable to locate any other clear documentation of such an overpayment debt matter in the record available for review in this case, but the nature and existence of any such overpayment debt recoupment could be significant to this case to the extent that it may involve (and help reconcile) the discrepancy in the chronology of the pertinent dependents ceasing to be in the Veteran's household (if, for instance, an overpayment was created due to the RO determining that the Veteran had received additional compensation benefits for the pertinent dependents after he had ceased to be entitled to them).  Any outstanding documentation concerning the Veteran having possibly disputed or appealed an overpayment determination may also include information pertinent to this case, including with regard to the Veteran's financial status.

Development is needed to reconcile discrepancies noted, to ensure a clear and complete record adequate for final appellate review, and to ensure that due process notice requirements for contested cases are met..  

The Board also observes that even if the questions most pertinent to this matter may feature a period of time in the past, any new award of further apportionment shall impact the Veteran's current benefit payments; the Veteran's current financial information and details of any financial hardship that further apportionment might create may be pertinent to a final determination in this appeal.  In view of the foregoing evidence and the applicable laws and regulations, information concerning the Veteran's and the appellant's income, assets, and expenses during the period on appeal may be important to the Board's consideration of the issue on appeal.  During the processing of this remand, the AOJ shall have the opportunity to secure from the appellant and from the Veteran completed VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award, for the period on appeal.

Finally, as discussed above, the appellant's claim included a request for apportionment not only on behalf of dependent children, but based on her own status as the Veteran's estranged spouse.  The March 2010 determination awarded apportionment expressly on behalf of the dependent child A.M. Jr. and the court ordered child support specific to that child.  The appellant's March 2010 NOD continued to seek further apportionment on behalf of other claimed dependents and based on her own status as the Veteran's estranged spouse.  The November 2010 SOC addressed the claim with regard to the other claimed dependents, but does not address the appellant's claim for further apportionment based on her own status as the Veteran's estranged spouse.  (The Board again observes that the Veteran was receiving additional VA compensation benefits on the basis that the appellant was a dependent for some period following the filing of her apportionment claim in September 2009, and it is not currently clear from the record when/or if the divorce proceedings resulted in a final dissolution of the marriage; the Veteran identified himself as "separated" and not "divorced" as recently as in June 2011.)  As no SOC has been issued to address the appellant's timely NOD on the matter of her entitlement to an apportionment on the basis of her own status as the Veteran's estranged spouse, the Board must remand the issue to direct for an appropriate SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this issue is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all contested claims procedures under 38 C.F.R. §§ 19.100, 19.101, 19.102 are followed with respect to all future actions in this matter.

2.  The AOJ should furnish the Veteran copies of the pertinent contents of the appellant's NOD, the responding SOC, and the substantive appeal.  He should also be advised of the 30-day period for filing an answer to the substance of the appellant's appeal as provided by 38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. § 20.502.  If he responds, notice to the appellant and other development required should be undertaken.

3.  The AOJ should notify the Veteran of his right to a hearing.  If the Veteran requests a hearing, then the appellant, the appellant's representative, the Veteran, and the Veteran's representative are to be notified of the scheduling of the hearing.

4.  The AOJ should contact both the appellant and the Veteran and request that they complete VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award), or an appropriate alternative form selected by the AOJ.  Both parties should be informed that failure to provide complete and accurate information may adversely affect whether an increased apportionment for the period in question is provided along with the amount that may be awarded.  The notice to both the appellant and the Veteran (the parties) should explain, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the appellant's request for apportionment of the Veteran's disability compensation benefits on behalf of the appellant and her children during the pertinent period.  The letters must also inform the parties about the information and evidence that is necessary to substantiate the appellant's request for further apportionment.

5.  The AOJ should also take appropriate action, including contacting the appellant and the Veteran to request pertinent information, to make determinations regarding:

(a) When did the divorce proceedings between the appellant and the Veteran conclude in a final dissolution of the marriage [if such has occurred]?
(b) When did N.G. and K.F. cease to be members of the Veteran's household?  (The appellant indicates this occurred in January 2008, while the Veteran's account upon which his VA compensation payments were calculated indicates that N.G. and K.F. left his household on different dates in 2010.)

(c) Has VA made a determination revising the dates of the removal of the appellant, N.G., and K.F. as dependents from the Veteran's compensation award?  (This question is prompted by the Veteran's June 2010 correspondence making reference to a "debt (overpayment)" being recouped from his VA benefits payments, and expressing a desire to dispute the creation of the reported debt.)  

If any determination, revision, or appeal concerning VA's recognition of the appellant, N.G., or K.F. as dependents in connection with the Veteran's VA benefit payments pertinent to this claim involves documentation not currently associated with the record, the pertinent outstanding documentation must be secured for the record.

6.  Considering all the updated submissions and financial status information from the parties, the AOJ should then readjudicate the appellant's claims remaining on appeal in light of the findings made as to the financial circumstances/any hardships of the parties, and the legal provisions governing apportionments..  
7.  In connection the readjudication of the issues remaining on appeal, the AOJ should issue an appropriate SOC to the parties (the appellant and the Veteran, as well as any representatives) addressing the matter of the appellant's entitlement to a further apportionment of the Veteran's compensation benefits based upon the appellant's own status as the Veteran's estranged spouse (she was the Veteran's estranged spouse at the time of her September 2009 claim and for an undetermined amount of time thereafter).  The SOC should address the appellant's contention that the Veteran was in receipt of additional benefits on the basis of claiming the appellant as a dependent during part of the period on appeal.  The parties and their representatives (if any) should be advised of the time limit for filing a substantive appeal (in addition to all additional notice appropriate in contested claims).  If an appeal is timely perfected, the parties should be provided with appropriate notification (in compliance with the procedures mandated in appeals involving contested claims) and the matter should be returned to the Board.

8.  In connection the readjudication of the issues remaining on appeal, the AOJ should issue an appropriate supplemental SOC (SSOC) to the parties (the appellant and the Veteran, as well as any representatives) addressing the issue of entitlement to apportionment of the Veteran's disability compensation benefits on behalf of N.G. and K.F. during the pertinent period.  The SSOC should address the appellant's contention that the Veteran was receiving additional benefits on the basis of claiming N.G. and K.F. as dependents during portions of the period on appeal.  Upon full compliance with the procedures mandated in appeals involving contested claims, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


